942 So. 2d 934 (2006)
R.W., Mother of A.W., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D06-1828.
District Court of Appeal of Florida, Fifth District.
November 14, 2006.
Rehearing Denied December 1, 2006.
Shirley Clark Ayers, Ocala, for Appellant.
Ralph J. McMurphy, Department of Children and Families, Wildwood, for Appellee.
Thomas Wade Young, of Statewide Guardian ad Litem Program, Orlando.
PER CURIAM.
AFFIRMED. See D.D. v. Dep't of Children & Families, 849 So. 2d 473 (Fla. 4th DCA 2003) (holding that dependency statute's 30-day time limitation during which to hold an adjudicatory hearing in a dependency case is not mandatory for protection of parent's rights, but directory for protection of child; State's compelling interest to protect well-being of child is paramount to parent's rights, and other sections of dependency statute allow for continuances and extensions when in best interests of child).
GRIFFIN, PALMER and ORFINGER, JJ., concur.